This action was brought to recover the price of goods sold and delivered to the defendant under a written contract containing the following stipulation: "This order is not subject to countermand, and we will receive said goods promptly on arrival at the station named above. Failure to do so will make this order due on demand. There is no agreement, verbal or otherwise, affecting the terms of this order than is specified herein." The court, over the plaintiff's objection, permitted the defendant to testify that at the time he signed the written contract or order, the agent who sold the goods said he would ship them, and the defendant could keep them for ninety days, and if at the expiration of that time they were unsold he could ship them back to the plaintiff. The court charged the jury that, if the verbal agreement was made by the agent with the defendant, and the latter made a reasonable effort to sell the goods, and, not being able to do so, returned them to the *Page 287 
plaintiff at the expiration of the ninety days, they should answer the issue as to the indebtedness in favor of the defendant. The plaintiff excepted to the ruling upon the evidence, and also to the charge. There was a verdict for the defendant, and, a motion for a new trial by the plaintiff being overruled and judgment entered for the (386) defendant, the plaintiff appealed.
The evidence as to the parol agreement at the time the written contract was executed was incompetent. It contradicted the plain terms of the written instrument, and it is not permissible to do this, even where there is a contemporaneous oral stipulation which was not reduced to writing, although intended to be a part of the contract. The subject is fully discussed by us in Basnight v. Jobbing Co., ante, 350, where the authorities will be found. See, also, Walker v. Venters, post., 388. It would be useless to point out in what cases oral evidence is competent to fill out a contract, a part of which is in writing, or to explain the contract when ambiguous. This case is governed by the general rule that such evidence will not be received where it contradicts or varies a written contract. It is provided in the order that it is not subject to countermand and that there is no agreement, verbal or otherwise, affecting the terms of the order, which is the contract, except what is specified therein. There is no doubt as to the true meaning of those words. The jury, upon the evidence which was admitted by the court, changed that meaning radically and substituted for the contract, as written by the parties, another and different one.
The defendant testified that he did not read the contract, but signed it, supposing that it was drawn according to the oral understanding. If he did not read it, the fault was his own. He had the opportunity to do so, and his failure to avail himself of it was due solely to his own neglect. He must suffer the consequences of this omission to do what any prudent man would have done under the circumstances. (387) There is no suggestion that he was prevented from reading the paper or was put off his guard by any fraud, artifice, deception or other wrongful act of the agent. Dellinger v. Gillespie,118 N.C. 737; Floars v. Ins. Co., 144 N.C. at p. 241. Those cases decide that he is bound by the written instrument.
But the evidence was incompetent on another ground: It was offered and admitted to show an oral agreement with the agent, which was contrary to the express statement in the contract that there was no *Page 288 
such oral agreement. If the agent had the authority to make the oral agreement, the burden was upon the defendant to show it, even if evidence of such agreement was otherwise competent. Machine Co. v. Hill,136 N.C. 128. There was no evidence of such authority introduced, and if this stipulation can be regarded as one forbidding the agent to make any agreement contrary to what is expressed in the contract, and therefore, one which could be waived, the principal would not be bound by what the agent did. But it is positively stated in the order, as we have said, that there is no agreement, verbal or otherwise, affecting the terms of the order, except the one expressed therein, and to this the defendant freely assented by signing the written instrument. The well-settled rule of the law forbids him now to show the contrary by oral testimony. It was therefore improper to admit the evidence to show that the goods were to be returned, at his option, if not sold within ninety days, as this clearly contradicts the express terms of the contract. Moffit v. Maness, 102 N.C. 457.
New trial.
Cited: Woodson v. Beck, 151 N.C. 146; Briggs v. Ins. Co., 155 N.C. 78;Bowser v. Tarry, 156 N.C. 38; Simpson v. Green, 160 N.C. 303; MachineCo. v. Bullock, 161 N.C. 13; Pierce v. Cobb, ib., 304; Piano Co. v.Strickland, 163 N.C. 252; Mercantile Co. v. Parker, ib., 278; MedicineCo. v. Davenport, ib., 295; Richards v. Hodges, 164 N.C. 188; Guano Co.v. Live Stock Co., 168 N.C. 447; Fairbanks v. Supply Co., 170 N.C. 319;Farquhar v. Hardware Co., 174 N.C. 373, 375.
(388)